NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                             ROGER W., Appellant,

                                         v.

        DEPARTMENT OF CHILD SAFETY, A.W., L.W., Appellees.

                              No. 1 CA-JV 16-0265
                                FILED 1-24-2017


            Appeal from the Superior Court in Maricopa County
                              No. JD27238
                 The Honorable Alison S. Bachus, Judge

                                   AFFIRMED


                                    COUNSEL

Denise L. Carroll, Esq., Scottsdale
By Denise L. Carroll
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By Carol A. Salvati
Counsel for Appellee, Department of Child Safety
                          ROGER W. v. DCS, et al.
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Patricia K. Norris delivered the decision of the Court, in which
Presiding Judge Kenton D. Jones and Judge Paul J. McMurdie joined.


N O R R I S, Judge:

¶1             Roger W. appeals the juvenile court’s order terminating his
parental rights to A.W. and L.W. On appeal he challenges the juvenile
court’s findings that termination of his parental rights was in the children’s
best interests. We reject Roger’s arguments and affirm.

¶2            The juvenile court granted the Department of Child Safety’s
(“DCS”) petition to find A.W. and L.W. dependent as to both Roger and
their mother and ordered a case plan of family reunification for both
parents. Roger failed to participate in family reunification services, and
DCS later moved to terminate Roger’s, and the children’s mother’s, parental
rights. Roger subsequently pled guilty to one count of aggravated assault
and domestic violence and was sentenced to 3.5 years of imprisonment.
Roger committed this offense when he went to the children’s mother’s
workplace, forced his way inside, and started fighting her.

¶3             At the conclusion of the contested termination hearing, the
juvenile court found, by clear and convincing evidence, that DCS had
proven three statutory grounds for termination of Roger’s parental rights—
chronic and prolonged substance abuse, Arizona Revised Statutes
(“A.R.S.”) section 8-533(B)(3) (Supp. 2015), length of incarceration, A.R.S. §
8-533(B)(4), and out of home placement for 15 months or longer, A.R.S. § 8-
533(B)(8)(c). The juvenile court also found termination of Roger’s parental
rights was in the best interests of A.W. and L.W.

¶4            The juvenile court denied DCS’s motion to terminate the
children’s mother’s parental rights. The court found she had addressed
most of the concerns that had led DCS to move to terminate her parental
rights and, further, termination of her parental rights would not be in the
children’s best interests.

¶5           On appeal, Roger does not challenge the statutory bases for
termination of his parental rights. Instead, he argues termination was not
in the children’s best interests because DCS failed to prove by a



                                      2
                          ROGER W. v. DCS, et al.
                           Decision of the Court

preponderance of the evidence the children would either benefit from
termination of his parental rights or be harmed if his parental rights were
not terminated. See Kent K. v. Bobby M., 210 Ariz. 279, 284, ¶ 22, 110 P.3d
1013, 1018 (2005) (best interests findings must be supported by
preponderance of evidence). Viewing the evidence and reasonable
inferences from the evidence in the light most favorable to sustaining the
juvenile court’s decision, we reject this argument. Jordan C. v. Ariz. Dep’t of
Econ. Sec., 223 Ariz. 86, 93, ¶ 18, 219 P.3d 296, 303 (App. 2009) (citation
omitted).

¶6             We will affirm a juvenile court’s termination of a parent’s
parental rights when, as here, it is supported by reasonable evidence. See id.
at 93, ¶ 18, 219 P.3d at 303. Here, as the juvenile court found, DCS presented
ample evidence that the children would be harmed if Roger’s parental
rights were not terminated. This evidence included Roger’s history of
domestic violence, his aggravated assault against the children’s mother, his
use of drugs since the age of thirteen—which he testified would likely
continue—and his complete failure to make any effort to maintain a
relationship with the children during his current incarceration.

¶7            Moreover, as the juvenile court noted, Roger had refused to
participate in the majority of the reunification services offered by DCS,
including domestic violence services and TERROS. Thus, reasonable
evidence supported the juvenile court’s findings that it would be
“detrimental” to A.W. and L.W. to continue Roger’s parental relationship.
See Dominique M. v. Dep’t of Child Safety, 240 Ariz. 96, 98, ¶ 11, 376 P.3d 699,
701 (App. 2016) (continuance of conceded statutory grounds for severance
supported juvenile court’s finding termination was in children’s bests
interests).

¶8             Roger also argues that, as a matter of law, the court should
not have terminated his parental rights because it did not terminate the
mother’s parental rights. In making this argument, Roger contends it is
never in a child’s best interests to terminate the rights of one parent.
Exercising de novo review, we reject this argument. See Louis C. v. Dep’t of
Child Safety, 237 Ariz. 484, 488, ¶ 12, 353 P.3d 364, 368 (App. 2015) (appellate
court reviews de novo legal issues requiring juvenile court to interpret or
apply a statute).

¶9            First, Arizona law focuses on the best interests of the child. See
A.R.S. § 8-533(B) (in addition to considering evidence supporting statutory
basis for termination “court shall also consider the best interests of the
child”). When evaluating best interests, “the juvenile court is required to


                                       3
                           ROGER W. v. DCS, et al.
                            Decision of the Court

evaluate the totality of the circumstances and determine whether severance
is in the best interests of the children.” Dominique M., 240 Ariz. at 99, ¶ 12,
376 P.3d at 702 (citation omitted). In making this assessment a juvenile court
may weigh different factors. See Bennigno R. v. Ariz. Dep’t of Econ. Sec., 233
Ariz. 345, 350, ¶ 23, 312 P.3d 861, 866 (App. 2013) (court may consider such
factors as whether child is adoptable and whether placement is meeting
child’s needs) (citations omitted). And, as relevant here, a juvenile court’s
finding that termination of only one parent’s parental rights is in the best
interests of a child does not preclude it from terminating that parent’s
rights. Cf. Demetrius L. v. Joshlynn F., 239 Ariz. 1, 5-6, ¶¶ 20-22, 365 P.3d 353,
357-58 (2016) (affirming termination of father’s parental rights to child
living with mother and stepfather; reasonable evidence supported juvenile
court’s finding of affirmative benefit due to stepfather’s plan to adopt
child).

¶10           Second, as discussed above, ample evidence supports the
juvenile court’s best interests findings. In addition to the evidence
discussed above, see supra ¶¶ 6-7, the juvenile court identified notable
differences between the children’s mother and Roger; not only had she
obtained stable housing and employment, but she had ended her
relationship with Roger and completed both domestic violence services and
individual counseling. Further, the children’s mother, unlike Roger, had a
strong bond with A.W. and L.W.

¶11            Accordingly, the juvenile court correctly applied Arizona law
in finding termination of Roger’s parental rights was in A.W.’s and L.W.’s
best interests, even though, at the same time, it found termination of the
mother’s parental rights was not.

¶12          For the foregoing reasons, we affirm the juvenile court’s order
terminating Roger’s parental rights to A.W. and L.W.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                          4